Citation Nr: 0327242	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-09 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss of the left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the benefits 
sought on appeal.  

The issues of entitlement to service connection for hearing 
loss of the right ear and for tinnitus will be discussed in 
the Remand section of this decision.


FINDINGS OF FACT

1.  In an unappealed decision dated in September 1967, the RO 
denied the veteran's claim of entitlement to service 
connection for defective hearing in the left ear.

2.  The evidence received since the RO's unappealed September 
1967 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The September 1967 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
defective hearing in the left ear, is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  The additional evidence received since the September 1967 
RO rating decision is new and material and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for defective hearing in the left ear have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001. 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material evidence claims were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case regarding the new and 
material evidence claim.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  For the purpose of reopening the 
veteran's claim the Board finds that the requirements of the 
VCAA have been met.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss. 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Factual Background

The evidence of record at the time of the September 
1967decision by the RO is briefly summarized. 

The veteran's service medical records show that during the 
physical examination conducted in June 1965 prior to 
induction, the audiometric testing conducted revealed pure 
tone thresholds of 25, 25, 40, and 40 decibels in his left 
ear, at 500, 1,000, 2,000, and 4,000 Hz, respectively 
(American Standards Association units converted to 
International Standards Organization units).  The summary of 
defects and diagnoses included hearing difficulty.

The physical examination conducted prior to the veteran's 
discharge in August 1967 shows that evaluation of the ears 
and drums was normal.  At that time, the audiometric testing 
conducted revealed pure tone thresholds of 25, 25, 40, and 40 
decibels in his left ear, at 500, 1,000, 2,000, and 4,000 Hz, 
respectively(American Standards Association units converted 
to International Standards Organization units).  The summary 
of defects and diagnoses included partial deafness.

In a September 1967 rating decision the RO denied service 
connection for defective hearing of the left ear.  At that 
time the RO determined that the evidence showed that the 
induction examination showed a history of ear complaints and 
running ears, and defective hearing in the left ear.  The RO 
determined that hearing acuity was identical on discharge as 
on induction, and that there was no evidence of any 
aggravation.  The veteran was notified of that decision and 
of his appellate rights in October 1967.  He did not appeal 
the September 1967 rating decision, which therefore became 
final.  38 U.S.C.A. § 7105.  However, the veteran may reopen 
his claim by the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2002).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The new evidence received subsequent to the September 1967 
rating decision denial of service connection for hearing loss 
of the left ear includes private and VA medical records.  
Private medical records include a report of audiometric 
testing conducted in May 1990 which showed mild to severe 
mixed hearing loss in the left ear.

This evidence also includes private medical records of 
treatment in August 1990 for a diagnosed chronic middle ear 
disease, left, with perforated tympanic membrane.  These 
records include a reported history of the veteran having had 
a perforated eardrum with ringing on the left for many years, 
and complaints of having had some difficulty with 
intermittent infection.  X-rays of the mastoid showed severe 
chronic mastoid disease on the left with possibility of 
cholesteatoma.

VA treatment records in March and April 2002 show that the 
veteran reported a history of noise exposure in service, with 
complaints of tinnitus.  An audiogram revealed mild to 
moderate sensorineural hearing loss bilaterally with a 
conductive component to the left ear of about 15 db.  The 
assessment included left tympanic membrane perforation with 
mixed hearing loss, and tinnitus.

Also received was the veteran's VA forms 9 and 646, in July 
and October 2002, respectively.  These forms document the 
veteran's account of exposure to noise from a tank gunfire or 
backfire during service while in an enclosed location in a 
building while working as an auto repairman, and a head 
injury associated with that incident.

Analysis

To summarize, the Board finds that the evidence received 
since the unappealed September 1967 decision is new and 
material in that the evidence shows a decrease in hearing in 
the left ear since the veteran's discharge from active duty.  
Also the veteran has given for the first time a history of 
inservice noise exposure and a head injury.  The Board finds 
that the new evidence bears directly and substantially on the 
veteran's claim.  Accordingly, the claim is reopened.  


ORDER

As new and material evidence has been received, the claim for 
service connection for hearing loss of the left ear is 
reopened.  To this extent only, the appeal is allowed.


REMAND

Having reopened the veteran's claim for service connection 
for hearing loss of the left ear, the current decision must 
be made based on a de novo review of the evidence.

With respect to the claims for service connection for hearing 
loss of the right ear, and for tinnitus, the record contains 
private and VA medical records showing that the veteran has 
been diagnosed with right ear sensorineural hearing loss and 
with tinnitus.  The veteran has stated that his right ear 
hearing loss and tinnitus was due to inserivce acoustic 
trauma and head injury associated with that incident.

In a statement received from the veteran in May 2003, the 
veteran indicated that he had received treatment at a VA 
facility at the RO for his left ear hearing loss in April 
2003.  The Board finds that these records should be obtained.  

Thus, following a careful review of the record, it is the 
opinion of the Board that a contemporaneous and thorough VA 
examination is warranted to determine the nature and etiology 
of any present tinnitus, hearing loss of the left ear, and 
hearing loss of the right ear.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In June 2002, the veteran was notified of the VCAA in a 
statement of the case (SOC) from the RO.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
5107 (West 2002), and any other 
applicable legal precedent. 

2.  The RO should request the VA medical 
facility in Clarksburg to furnish copies 
of any medical records relative to the 
veteran's hearing loss and reported 
tinnitus, covering the period from April 
2002 to the present, to include the April 
22, 2003 examination of the left ear.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a specialist in ear disorder (an M.D.) 
to determine the nature and etiology of 
the veteran's bilateral hearing loss and 
reported tinnitus.  The examiner is 
requested to obtain a detailed history of 
inservice and post service noise exposure 
and the claimed inservice head injury.  
In addition to an audioligical 
examination, any other tests deemed 
necessary should be performed.    
Following the examination it is requested 
that the examiner render an opinion as to 
the following:

a)  Whether it is as likely as not that 
any tinnitus and/or right ear hearing 
loss diagnosed, is related to service to 
include the inservice noise exposure or 
head injury?

b)  Whether it is as likely as not any 
degree of current left ear hearing loss 
diagnosed represents a chronic increase 
in severity beyond natural progression in 
the level of hearing loss noted at 
service entrance which is due to the 
inservice noise exposure and/or claimed 
head injury? 

A complete rationale for any opinion 
expressed should be included in the 
report.

4.  Thereafter, the RO should 
readjudicate the claims currently in 
appellate status.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



